NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Argued January 24, 2019 
                                Decided February 15, 2019 
                                              
                                          Before 
 
                          DANIEL A. MANION, Circuit Judge 
                           
                          MICHAEL B. BRENNAN, Circuit Judge 
                           
                          MICHAEL Y. SCUDDER, Circuit Judge 
 
 
No. 18‐2665 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of Illinois. 
                                                  
      v.                                         No. 16‐CR‐30092‐NJR‐01 
                                                  
GEORGE D. MADGETT,                               Nancy J. Rosenstengel, 
      Defendant‐Appellant.                       Judge. 
 
                                        O R D E R 

       George Madgett pleaded guilty to unlawfully possessing a gun as a felon. In part 
because he narrowly avoided a sentencing enhancement under the Armed Career 
Criminal Act, the district court found that the Sentencing Guidelines underrepresented 
his criminal history and imposed an above‐guidelines sentence of 84 months’ 
imprisonment. On appeal, Madgett asserts that the court impermissibly relied on an 
unreasonable inference about his offense and failed to explain how his failure to qualify 
for the ACCA enhancement related to the sentencing factors in 18 U.S.C. § 3553(a). 
Because Madgett reads too much into the court’s comments about his gun possession, 
and the court sufficiently tied the sentence to the statutory sentencing factors, we affirm 
the judgment.   
No. 18‐2665                                                                          Page  2 
 
        During a traffic stop, Madgett was caught with a loaded pistol that had been 
stolen from his ex‐girlfriend two weeks earlier; he was charged with being a felon in 
possession of a firearm, 18 U.S.C. § 922(g). During plea negotiations, the parties initially 
disputed whether Madgett qualified for an enhanced sentence under the Armed Career 
Criminal Act, 18 U.S.C. § 924(e), but the government later conceded that a juvenile 
conviction for aggravated battery in Illinois was not a predicate felony under the 
categorical approach. See Mathis v. United States, 136 S. Ct. 2243 (2016). Madgett pleaded 
guilty, and the case proceeded to sentencing. 
 
        Without the ACCA enhancement, the probation officer calculated a guidelines 
range of 57 to 71 months’ imprisonment, based on a total offense level of 23 and a 
criminal history category of III. One of Madgett’s five criminal history points came from 
a conviction for stabbing someone in the head with a knife, for which he received two 
years’ probation. Two points stemmed from an incident in which Madgett, already a 
felon, choked his girlfriend, held a gun to her head, and shot someone else three times; 
he received time‐served and four years’ probation. The other two criminal history 
points arose from the present offense. Additionally, as a sixteen‐year‐old, Madgett had 
accrued a juvenile conviction for stabbing one person and beating another with a 
baseball bat, but this offense had been expunged and garnered no extra points; he was 
sentenced to one year of supervision. And the presentence report also showed a 
conviction for aggravated unlawful use of a weapon for wrongfully possessing a loaded 
revolver, but the Illinois Supreme Court deemed this conviction unconstitutional, so it 
did not affect the guidelines‐range calculation. 
 
        Before the hearing, both parties submitted sentencing memoranda. Madgett 
requested a sentence at the low end of the range, arguing that the guidelines sufficiently 
accounted for his criminal history, that the potential threat of the ACCA enhancement 
provided adequate deterrence, and that he had a solid plan to relocate and obtain 
legitimate work after his incarceration. The government argued for a ten‐year sentence, 
the statutory maximum. It asked the court to consider the “real world facts” of 
Madgett’s criminal history, including the present case, and emphasized his extensive 
violent behavior and unresponsiveness to criminal consequences. The government also 
stated, without further explanation, that the maximum sentence was necessary to avoid 
unwarranted sentencing disparities between Madgett and other similarly situated 
defendants subject to ACCA’s minimum fifteen‐year sentence. Madgett added in 
mitigation that the facts underlying this conviction were not as violent as his previous 
offenses. 
No. 18‐2665                                                                           Page  3 
 
        After hearing the parties’ arguments, the court first outlined its general view of 
the mitigating and aggravating factors. The court rejected Madgett’s argument that the 
offense conduct in this case should be a mitigating factor, saying: “Maybe [Madgett] 
wasn’t out shooting the gun, but driving around in a car with a loaded weapon with 
three people who are smoking marijuana is just begging for something violent or 
dangerous to happen. So that is very concerning—just of what really was going on.” It 
also noted that the “real world facts” of Madgett’s previous offenses “would trigger the 
Armed Career Criminal Act” and that his vacated weapons conviction, if charged 
differently, would have increased the guidelines range. And the court discussed the 
violent details of Madgett’s prior offenses and his “many opportunities” to change. 
         
        After pronouncing a sentence of 84 months’ imprisonment—ʺslightly higher” 
than the high end of the guidelines range (i.e., 71 months)—the court explained its 
rationale. It acknowledged that the ACCA did not apply, but stated that the guidelines 
did not reflect fully his criminal history; the court also mentioned that Madgett had 
“possessed a loaded firearm after being continued on probation for shooting someone 
three times.” Considering his continued illegal possession of guns, the court said, the 
chosen sentence was necessary to provide deterrence and protect the public. Before 
concluding its explanation, the court reiterated that, because some of Madgett’s past 
convictions were allotted no criminal history points, and he had received probation 
numerous times, “his criminal history is underrepresented by the guidelines.” The court 
acknowledged as mitigating factors the absence of a father figure, a history of trouble 
from a young age, a present desire to relocate and work, and his fast acceptance of 
responsibility.   
         
        At the end of the hearing, the court asked Madgett if there was any reason why 
the sentence should not be imposed as stated and if he wanted any further elaboration 
of the § 3553(a) factors; Madgett answered “no.” Madgett also told the court that he was 
satisfied that it had addressed his main arguments in mitigation. Madgett now appeals 
only the sentence’s procedural reasonableness. 
         
        Madgett argues that the district court made two procedural errors. First, he 
contends that the court impermissibly inferred, without any supporting evidence, that 
he had some additional criminal purpose when he was found with the gun. Second, 
Madgett argues that the court’s rationale was inadequate and inconsistent with the 
sentencing factors in 18 U.S.C. § 3553(a) because it justified the above‐guidelines 
sentence on the notion that, without the categorical approach, he would have qualified 
for the ACCA enhancement. As a threshold matter, the government responds that 
No. 18‐2665                                                                            Page  4 
 
Madgett has waived (or at least forfeited) these issues by failing to raise them at 
sentencing. 
 
       Madgett, however, did not waive or forfeit either issue. A party need not state an 
“exception” to a ruling that the court has already made—specifically “the district 
court’s explanation of its sentencing decision.” United States v. Pennington, 908 F.3d 234, 
238 (7th Cir. 2018). And, here, Madgett sufficiently, and unsuccessfully, argued both 
challenges to the court before it imposed sentence, thus preserving them for appellate 
review. See United States v. Courtland, 642 F.3d 545, 551 (7th Cir. 2011) (“[P]reserving a 
claim is ordinarily accomplished by raising the issue in advance of the ruling.”) (citing 
FED. R. CRIM. P. 51(b)). For example, he said that (1) “the facts of the instant offense are 
nothing like the terrible facts” of his previous crimes and (2) that his criminal history 
and the ACCA were “something that the sentencing commission could and did take 
into account.” 
 
       In the absence of waiver or forfeiture, we review Madgett’s procedural 
challenges de novo. See United States v. Lockwood, 840 F.3d 896, 900 (7th Cir. 2016). 
A sentencing court procedurally errs when it relies on clearly erroneous facts or fails to 
explain the chosen sentence adequately. See Gall v. United States, 552 U.S. 38, 51 (2007).   
        
       Turning to the district court’s purportedly improper inference, a fair reading of 
the sentencing transcript reveals no clearly erroneous fact. The court did not imply that 
Madgett had an additional criminal purpose when he was caught riding in a car with a 
loaded gun, smoking marijuana with others—it pointed out the dangerousness of that 
conduct in response to Madgett’s effort to minimize it. See 18 U.S.C. § 3553(a)(1). The 
description of the conduct was accurate, and the court’s statement that this activity “is 
just begging for something violent or dangerous to happen” is the type of common‐
sense observation that sentencing judges are permitted to make. See United States v. 
Ramirez, 783 F.3d 687, 689, 690–91 (7th Cir. 2015) (common‐sense inferences about the 
foreseeability of the use of guns in a drug conspiracy were permissible). Madgett places 
too much importance on the reference to “what was really going on.” But the district 
court never suggested an answer to that question. See United States v. Mejia, 859 F.3d 
475, 478 (7th Cir. 2017) (viewed in context, court’s statement that it “did not ‘really 
know what happened’” did not constitute unreasonable speculation). And the court 
was not required to accept Madgett’s argument that his nonviolent offense conduct was 
a mitigating factor that warranted a shorter sentence. See United States v. Lucas, 670 F.3d 
784, 793 (7th Cir. 2012). 
No. 18‐2665                                                                            Page  5 
 
        Second, Madgett argues that the court’s explanation was inadequate because it 
relied on inappropriate considerations to justify the above‐guidelines sentence; mainly, 
that he would have qualified for the ACCA enhancement if the categorical approach 
did not apply—that is, if the law were different. (Madgett committed aggravated 
battery with a knife as a juvenile, conduct that would be “violent” under Curtis Johnson 
v. United States, 559 U.S. 133 (2010). But a person can also violate Illinois’s aggravated 
battery statute by conduct that is not “violent.” See Mathis, 136 S. Ct. 2243.) 
Madgett contends that “[c]ompensation for the fact that a defendant had the good 
fortune not to qualify for a harsh statutory sentencing enhancement serves none of” the 
goals of sentencing and that his near‐miss was not a sufficiently particularized 
characteristic to warrant a higher sentence. 
         
        Madgett’s arguments are not persuasive. Despite his insistence to the contrary, 
the district judge’s invocations of the ACCA were a way of emphasizing both the length 
and severity of Madgett’s past criminal conduct. It pointed to Madgett’s two past 
crimes—the juvenile adjudication for stabbing and beating someone and the 
unconstitutional conviction for aggravated unlawful use of a weapon. Reviewing 
Madgett’s many convictions and arrests, the court commented that his past included “a 
lot of violent conduct” and that a longer sentence was necessary to “protect the public 
from further crimes of the defendant.” The court expressed that, because Madgett had 
chosen to possess a loaded and stolen firearm, while driving around smoking 
marijuana, despite having just received probation for shooting someone, an above‐
guidelines sentence was warranted to reflect the seriousness of the offense and promote 
respect for the law. In this way, the court took care, as required, to tie its explanation to 
relevant § 3553(a) factors. See United States v. Kappes, 782 F.3d 828, 847 (7th Cir. 2015). 
The district court’s explanation was “sufficiently compelling to support the degree of 
the variance” of 13 months above the guidelines range. See Gall, 552 U.S. at 50.   
         
        We rejected an argument similar to Madgett’s in United States v. McIntyre, 
531 F.3d 481 (7th Cir. 2008). There, we upheld an above‐guidelines sentence where the 
district court accepted the government’s position that McIntyre should be sentenced as 
if he were a career offender, based upon his lengthy criminal history “and the fact that, 
but for a quirk in Massachusetts law, he would in fact have qualified as a career 
offender.” Id. at 483–84. The sentence was reasonable, “adequately explained[,] and 
consistent with the § 3553(a) factors” because the district court had reasoned that 
McIntyre had a violent history, that his criminal history was underrepresented, and that 
a long sentence was needed to protect the public. Id. In fact, long after Booker made 
formal “departures” for over‐ and under‐representation of a defendant’s criminal 
No. 18‐2665                                                                           Page  6 
 
history obsolete, sentencing courts routinely and uncontroversially consider these 
factors when varying from the guidelines range. See, e.g., United States v. Padilla, 
618 F.3d 643, 646 (7th Cir. 2010) (underrepresented); United States v. Maulding, 627 F.3d 
285, 286 (7th Cir. 2010) (overrepresented). What the district court did here in referring to 
the ACCA is not meaningfully different.   
        
       Finally, Madgett takes issue with the government’s unsupported assertions that 
an above‐guidelines sentence was necessary to avoid unwarranted sentencing 
disparities with similarly situated defendants sentenced under the ACCA. But the court 
did not so much as acknowledge this argument, let alone rely on it, and so there was no 
error affecting the sentence. See Pennington, 908 F.3d at 240–41 (noting that a court errs 
by relying on inaccurate information to decide sentence).   
        
       The judgment of the district court is AFFIRMED.